Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01119-CV
____________
 
HENRY P. MASSEY, SOLE BENEFICIARY
OF
THE ESTATE OF COURTNEY S. MASSEY, Appellant
 
V.
 
ANN MASSEY, ADMINISTRATRIX OF
THE ESTATE OF COURTNEY S. MASSEY, Appellee
 

 
On Appeal from Probate Court No. 3
Harris County, Texas
Trial Court Cause No.
262,580-405
 

 
M E M O R A N D U M  O P I N I O N




The notice of appeal in this cause was filed on October 31,
2005.  To date, our records show that
appellant has neither established indigence nor 
paid the $125.00 appellate filing fee. 
See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond. 
See Tex. R. App. P.
42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.